



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.



Exhibit 10.3


CHANGE ORDER FORM
PROJECT NAME:  Driftwood LNG Phase 1


OWNER: Driftwood LNG LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: 10 November 2017
CHANGE ORDER NUMBER: CO-002


DATE OF CHANGE ORDER: July 24, 2019





The Agreement between the Parties listed above is changed as follows:


I.
Scope Adjustments



Per Article 6.1B of the Phase 1 EPC Agreement, Parties agree to modify the scope
of work as detailed below.


The Parties agree that Section 5.15.1 of Attachment 1 Schedule 1-1 of the Phase
1 EPC Agreement is modified (red text are additions and strikethrough text are
deletions) as follows. Further scope details of this change are enclosed as
Exhibit G Phase 1 Scope Trend #S1-0040 (CSU Power).


“Contractor shall be responsible for construction power and payments until
Substantial Completion. Owner shall be responsible for providing commissioning
power in accordance with Exhibit D of Driftwood LNG Phase 1 Change Order number
CO-002 at which point permanent power for facility and payments shall also be
provided by Owner.


No later than 10 months after NTP, Contractor will turnover to Owner a rough
graded pad for switchyard area having top of grade high point of 105.5 ft plant
elevation (13.50 ft NAVD88), top of grade low point of 104.5 ft plant elevation
(12.50 ft NAVD88) and a toe of pad slope at 3:1 ratio at pad turnover.


The Entergy switchyard rough graded pad will be constructed from general fill
and does not include any settlement allowance. Owner shall be responsible for
installation of final grading, compacted gravel, supply of equipment,
installation, commissioning, operation, maintenance, spill cleanup and hazardous
material disposal as a result of work in the switchyard areas.


Owner shall be responsible for all electricity usage fees and infrastructure
fees from a local energy provider as required to meet the Project commissioning
power requirements associated with the Work in accordance with Exhibit D of
Driftwood LNG Phase 1 Change Order number CO-002. Contractor shall be
responsible for commissioning power up to a maximum of 15 MW and until 4 weeks
prior to RFSU at which point permanent power facility and payments shall be
provided by Owner. “


The Parties agree that Section 5.15.2 of Attachment 1 Schedule 1-1 of the Phase
1 EPC Agreement is modified (red text are additions and strikethrough text are
deletions) as follows. Further scope details of this change are enclosed as
Exhibit H Phase 1 Scope Trend #S1-0036 (Water).


“Owner shall provide a pipeline for Contractor’s use to connect to the municipal
water supply at the Site boundary intersection of Global Drive and Burton
Shipyard Road in accordance with Attachment 25, Exhibit 25-1 Exhibit C of
Driftwood LNG Phase 1 Change Order number CO-002. Exhibit C of Driftwood LNG
Phase 1 Change Order number CO-002 supersedes water tie-in information in
Attachment 25, Exhibit 25-1. Tie-in descriptions to municipal water supply
below:


1.
Contractor shall be responsible for installation of a tie-in and meter for
municipal water required for construction and pay for same.   Contractor assumes
that this tie-in will have the capacity to supply approximately 250 gpm at 52
psig.   Contractor shall provide and distribute water for Phase 1 construction
activities on the Site until Substantial Completion of Project 2. 



1

--------------------------------------------------------------------------------







2.
Owner shall be responsible for installation of a tie-in and meter for municipal
water required for potable uses for the Liquefaction Facility and pay for same. 
This tie-in will have the capacity to supply approximately 100 gpm at 52 psig. 



3.
Owner shall be responsible for installation of a tie-in and meter for municipal
water required for firewater use for the Liquefaction Facility and pay for
same.  This tie-in will have the capacity to supply approximately 500 gpm at 52
psig for a period of 8 hours.



1.
Connection number 1: Owner shall be responsible for installation of a 6” header
150# tie-in north of building parking lot area for municipal water, as depicted
on Exhibit C of Driftwood LNG Phase 1 Change Order number CO-002, required for
potable uses for the Liquefaction Facility and pay for same. This tie-in will
have the capacity to supply 100 gpm at a minimum pressure of 50 psig. A meter
will be installed adjacent to the public portion of Burton Shipyard Road.



2.
Connection number 2: Owner shall be responsible for installation of a 12” header
150# tie-in for well water required for fire/Demin/utility water use, as
depicted on Exhibit C of Driftwood LNG Phase 1 Change Order number CO-002, for
the Liquefaction Facility and pay for same. This tie-in will have the capacity
to supply 1375 gpm at a minimum pressure of 50 psig.



3.
Connection number 3: Owner shall be responsible for installation 2” header 150#
potable water connection (from 6” header referenced in connection number 1) for
Main Guard House. The tie in point will be just south of Main Guard House as
depicted on Exhibit C of Driftwood LNG Phase 1 Change Order number CO-002. This
tie-in will have the capacity to supply at a minimum pressure of 50 psig.



4.
Connection number 4: Contractor shall be responsible for installation of a
tie-in and meter for municipal water required for construction water and pay for
same. Contractor will use the existing 6” header along Burton Shipyard Road and
this tie-in will have the capacity to supply a minimum 250 gpm at a minimum
pressure of 50 psig. Contractor shall use this connection to provide and
distribute water for construction activities on the Site through all Phases of
construction. Owner will not demolish or remove this 6” line prior to completion
of all Phases of construction.



5.
Connection number 5: Contractor shall be responsible for installation of a
tie-in and meter for municipal water required for construction water and pay for
same. Contractor will use the existing 10” header along Global Drive and this
tie-in will have the capacity to supply a minimum of 250 gpm at a minimum
pressure of 50 psig. Contractor shall use this connection to provide and
distribute water for construction activities on the Site through all Phases of
construction. Owner will not demolish or remove this 10” line prior to
completion of all Phases of construction.

 
6.
Contractor Owner will supply and install three water wells (up to 500 feet deep
each and spaced 100 feet apart) on the Site off-site to supplement and/or
substitute for water provided by the municipal water system to meet water
requirements as described above.  The water wells will be designed with 500 gpm
pumping capacity per well.   The pumping capacity, spacing and depth of the
wells are subject to change based on field verification (test wells). Owner will
provide water (quantity, quality, and delivery conditions) as specified in
Exhibit C of Driftwood LNG Phase 1 Change Order number CO-002. Contractor shall
be entitled to a Change Order should field verification warrant modifications to
the existing design in order to meet the required flowrates and quality for the
firewater and utility/process water systems.  Contractor assumes that the water
quality from the wells on Site is consistent with the Calcasieu Parish water
quality data in the Chicot Aquifer Summary Baseline Monitoring Report, FY 2002,
Louisiana Department of environmental Quality. Owner will allow Contractor to
use excess well water, assuming wells are first used to supply all appropriate
Liquefaction Facility operation uses, for construction purposes for all
Projects.”



The Parties agree that Section 1.7 will be added to Attachment 21 of the Phase 1
EPC Agreement as follows to the extent that it applies to Phase 1 Scope Trend
#S1-0036 (Water), #S1-0040 (CSU Power), and #S1-0041 (Road Modifications).




2

--------------------------------------------------------------------------------





 
Description of Data/Information/Documents Provided
Date Provided
or to be Provided
1.7
Owner to provide written confirmation to Contractor that utility companies have
disconnected all existing customers served by water, sewer, power, and
telecommunication utilities crossing or within the Site boundaries and that
above mentioned utilities are no longer required.  
30 days prior to NTP



The Parties agree that Section 2.8 of Attachment 21 and of the Phase 1 EPC
Agreement is modified (red text are additions and strikethrough text are
deletions) as follows to the extent that it applies to Phase 1 Scope Trend
#S1-0036 (Water).
 
Description of Data/Information/Documents Provided
Date Provided
or to be Provided
2.8
Provide municipal water supply to the designated tie-in points in accordance
with Attachment 25, Exhibit 25-1 and Attachment 1, Schedule 1-1, Section 5.15.2
as agreed and modified in Driftwood LNG Phase 1 Change Order number CO-002.
At NTP
Connection number 1: 6” header 150# potable water: connection and water supply
provided prior to month 7 after NTP.
Connection number 2: 12” header 150# tie-in and meter for well water required
for fire/Demin/utility water use connection provided prior to month 7 after NTP
and water supply available prior to 20 months after NTP
Connection number 3: 2” header 150# potable water: connection and water supply
provided prior to month 7 after NTP.



The Parties agree that Sections 2.15 of Attachment 21 of the Phase 1 EPC
Agreement is modified (red text are additions and strikethrough text are
deletions) as follows. Further scope details of this change are enclosed as
Exhibit I Phase 1 Scope Trend #S1-0041 (Road Modifications).


 
Description of Data/Information/Documents Provided
Date Provided
or to be Provided
2.15
a) Provide expansion of (i) Burton Shipyard Road including all associated
utilities, easements, etc. so as to provide access to the Site according to the
indicative standard in Exhibit 21-1. Owner is responsible for the construction
of the road improvements Burton Shipyard Road from Highway 27 to approximately
3040 feet east of Global Drive intersection and (ii) Highway 27 including all
associated utilities, easements, etc. so as to provide access to the Site
according to the indicative standard in Exhibit 21-2.
180 Days after NTP or upon completion of Burton Shipyard Road, whichever is
earlier, is considered as the “Road Improvement Period”. During the Road
Improvement Period, Owner will ensure that two (2) lanes of traffic remain open
for Contractors use of the portion of Burton Shipyard Road from Highway 27 to
approximately 3040 feet east of Global Drive intersection to provide access to
the Site according to the indicative standard in Exhibit 21-1.
b) Convert Global Drive to private road from approximately twenty (20) feet
south of the cemetery entrance to the Liquefaction Facility
c) Convert Burton Shipyard Road to private road from, as a minimum, the location
of the permanent plant gate house to east end at Calcasieu River bank
[***]
At NTP
Item a): 180 days after NTP;
Item b): at NTP
Item c): at NTP
Item d): at NTP













3

--------------------------------------------------------------------------------





The Parties agree that Sections 2.9, 2.16, and 2.26 of Attachment 21 and of the
Phase 1 EPC Agreement is modified (red text are additions and strikethrough text
are deletions) as follows to the extent that it applies to Phase 1 Scope Trend
#S1-0040 (CSU Power).


 
Description of Data/Information/Documents Provided
Date Provided
or to be Provided
2.9
Provide permanent electric power at the Benoit Switchyard tie-in points in
accordance with the power supply requirements described in document the Scope of
Facilities document 26089-200-G01-000-00001 with Exhibit E of Driftwood LNG
Phase 1 Change Order number CO-002.  
[***] weeks before first RFSU
2.16
Remove all existing Jefferson Davis substation above ground equipment,
electrical lines and power poles along Global Drive and release servitude [***]
days after NTP. After [***] days after NTP Contractor will remove the existing
aboveground infrastructure at Owner’s expense.
Note that Contractor will be removing switchyard concrete pad as part of its
demolition work.
[***] Days after NTP
2.26
Owner to provide commissioning electric power at the Benoit Switchyard tie-in
points in accordance with Exhibit D of Driftwood LNG Phase 1 Change Order number
CO-002.


Owner supplied power will be available at the four (4) Owner tie-in points (H
frame structures) located at Benoit Substation East side fence in accordance
with Exhibit E of Driftwood LNG Phase 1 Change Order number CO-002.
  
Contractor will provide 90-day notice of when CSU power will be required. Owner
to supply a minimum of 15MW, 34.5kVac, 60Hz CSU power by the later of NTP +
[***] months or 90-day notice from Contractor



II.
Cost Adjustments



The Parties agree that Article 7, Section 7.1 (Contract Price) of the Phase 1
EPC Agreement is modified (red text are additions and strikethrough text are
deletions) as follows:


“As compensation in full to Contractor for the full and complete performance of
the Work and all of Contractor’s other obligations under this Agreement, Owner
shall pay and Contractor shall accept Seven Billion Two Hundred and Forty
Million Three Hundred and Fourteen Thousand Two Hundred and Thirty Two Seven
Billion Two Hundred and Twenty One Million Three Hundred and Fifty Five Thousand
Two Hundred and Ninety U.S. Dollars (U.S.$7,240,314,232 $7,221,355,290) and
Three Hundred and Seventy Five Million Three Hundred and Forty Four Thousand One
Hundred and Nineteen Euros (€375,344,119) (collectively the “Contract Price”).”


The Parties agree that Article 7, Section 7.1.A (Aggregate Provisional Sum) of
the Phase 1 EPC Agreement is modified (red text are additions and strikethrough
text are deletions) as follows:


“Aggregate Provisional Sum. The Contract Price includes an aggregate amount of
Five Hundred and Forty Three Million Four Hundred and Twenty Thousand Eight
Hundred and Eighteen Five Hundred and Thirty Eight Million Eight Hundred and
Nineteen Thousand Two Hundred and Eight U.S. Dollars (U.S.$ 543,420,818
$538,819,208) (the “Aggregate Provisional Sum”) for the Provisional Sums. The
scope and values of each Provisional Sum comprising the Aggregate Provisional
Sum amount are included in Attachment 31.”


The Parties agree that the below excerpt of Section 2.7 (Louisiana Sales and Use
Taxes Provisional Sum) of Attachment 31 of the Phase 1 EPC Agreement is modified
(red text are additions and strikethrough text are deletions) as follows:


“The Aggregate Provisional Sum contains a Provisional Sum of [***] (U.S.$ [***])
for Louisiana Sales and Use Taxes arising in connection with the Work
(“Louisiana Sales and Use Taxes Provisional Sum”).”




4

--------------------------------------------------------------------------------







The Parties agree that the below excerpt of Section 2.9 (Commissioning Power
Provisional Sum) of Attachment 31 of the Phase 1 EPC Agreement is modified (red
text are additions and strikethrough text are deletions) per the below. [***].


“The Aggregate Provisional Sum contains a Provisional Sum of [***] Dollars
(U.S.$[***]) for the supply of commissioning power to the LNG facility as
necessary to support the Project Schedule and the Work (“Commissioning Power
Provisional Sum”). The Commissioning Power Provisional Sum work is defined in
the modified Section 5.15.1 of Attachment 1-1 in Driftwood LNG Phase 1 Change
Order number CO-002 to include supply of equipment, installation, commissioning,
operation, maintenance and all electricity usage fees and infrastructure fees
from a local energy provider as required to meet the Project commissioning power
requirements associated with the Work.”


The Parties agree that Attachment 3 (Payment Schedule), Schedule 3-1 (Milestone
Payment Schedule USD) of the Phase 1 EPC Agreement is modified by addition of
the payment milestones listed in Exhibit A of Driftwood LNG Phase 1 Change Order
number CO-002.


Adjustment to Contract Price
 
 
The original Contract Price was
USD 7,240,314,232
EUR 375,344,119
Net change by previously authorized Change Orders (# CO-001)
USD 0
EUR 0
The Contract Price prior to this Change Order was
USD 7,240,314,232
EUR 375,344,119
The Contract Price will be (increased) (decreased) (unchanged) 
 
 
by this Change Order in the amount of
USD (18,958,942)
EUR 0
The new Contract Price including this Change Order will be
USD 7,221,355,290
EUR 375,344,119
 
 
 



Adjustments to dates in Project Schedule:


The following dates are modified: N/A


Adjustment to other Changed Criteria: N/A


Adjustment to Payment Schedule: Yes. See Exhibit A


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A


Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: AP Contractor HC Owner




[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.




5

--------------------------------------------------------------------------------







/s/ Howard Candelet
 
/s/ Andrey Polunin
Owner
 
Contractor
Howard Candelet
 
Andrey Polunin
Name
 
Name
SVP Projects, President Driftwood LNG
 
Senior Vice President
Title
 
Title
24th July 2019
 
May 31, 2019
Date of Signing
 
Date of Signing





6